               Case 20-10638-LMI         Doc 33     Filed 02/18/20     Page 1 of 2




                          UNITED STATE BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                MIAMI-DADE DIVISION

In Re:
BATTERS BOX MIAMI LLC.,                               Case No. 20-11038-LMI
                                                      A case under chapter 11
          Debtor               /

             DEBTOR’S MOTION FOR EXPEDITED HEARING OF
        MOTION TO COMPEL LANDLORD TO SIGN PERMIT APPLICATION

       COMES NOW the debtor BATTER’S BOX MIAMI, LLC., by and through undersigned

counsel files its Motion for Expedited Hearing to Compel Landlord to Sign Permit Application

and in support thereof would state as follows:

       1. The debtor filed its Expedited Motion to Compel Landlord to Sign Permit Application

(ECF 32) without which the debtor cannot proceed to open its business.

       2. The debtor has invested in excess of one million dollars in renovation and

improvements and equipments to its rented business location and continues to incurred expenses

including but not limited to fv hundred fifty seven dollars ($557.00) daily in rent.

       3. Without the signing of the Permit Application th debtor cannot complete the

remaining repairs to its rented premises, btain a Certificate of Occupancy and open his business.

       4. The court has the authority to grant the relief requested pursuant to the Bankruptcy

Rules of Procedure, Rule 9006 ( c ).

       5. Th granting of the relief Request will prejudice no party hereto.

       WHEREFORE the Debtor BATTERS BOX MIAMI LLC, prays this court issue an order

setting an expedited hearing to consider its Motion to Compel Landlord to Sign Permit

Application and issue any other Order the Court deems appropriate under the facts and


                                            Page 1 of 2
                    Case 20-10638-LMI               Doc 33        Filed 02/18/20       Page 2 of 2




circumstances herein.

         RESPECTFULLY SUBMITTED in the Southern District of Florida, Miami-Dade

Division on this 15th day of February 2020.

                                                                    /S/
                                                           Richard Siegmeister, Esquire
                                                           Richard Siegmeister, P.A.
                                                           Attorneys for BATTERS BOX MIAMI, LLC
                                                           3850 Bird Road, Floor 10
                                                           Miami, Florida 33146
                                                           Fla Bar No 0700975
                                                           Telephone: (305) 859-7376
                                                           Email: rspa111@att.net
                                                                  rspalaw@att.net


Z:\MyFiles\Data - Old\BANKRDTR\Batters Box\200215 Mo expidited hearing to compel.wpd




                                                        Page 2 of 2
